Title: To George Washington from Brigadier General William Smallwood, 27 July 1779
From: Smallwood, William
To: Washington, George


        
          Camp Sandy Beach [Orange County, N.Y.] July 27th 1779
        
        In reply to the Propositions stated yesterday by your Excellency to the Board—after considering the Circumstances of our present Situation with respect to our Supplies of Provision—the unfinished State of the Fortifications at West Point—our present Strength & that of the Enemy—I think it inelligible to attempt any active Operations against their Main Army on the East Side of the North River remote from this Position—because exclusive of the distance and trouble of conveying our Supplies, there wou’d be a risque of their being intercepted, whilst the Fortresses at Verplanks and Stoney Point remain in possession of the Enemy—and from the Importance of the Object—and the Advantages derived from Navigation, in transporting with the greatest facility and dispatch their Troops from different Quarters, might they not avail themselves of attacking to great Advantage? or perhaps reducing the Fortresses and Garrison at West Point, in their present State if not covered by this Army before the necessary relief cou’d be given—shoud the Army be drawn into a remote Quarter.
        At the same Time I am well Aware of the Inconveniences resulting from such an extent of Country being left open to their Depredations—and regret that our Circumstances will not Admit of a Remedy, without risqueing our being wounded in a most Sensible Point, that may in the Event Affect the Community at large.
        At present I shoud judge it more expedient to hold out appearances of attacking or annoying their Garrisons in those Fortresses, and thereby endeavour to draw their Army to support and Cover them—this at least might divert their Ravaging, & perhaps might afford an Opportunity of harrassing or attacking their Army to greater Advantage, whilst our Supplies wou’d be at hand—at no risque—and our main Object guarded—which it is of the first Importance with them

to divert us from. I have the Honor to be with great Regard Yr Excellency’s most Obedient & very humble Sert
        
          W. Smallwood
        
      